Citation Nr: 1124752	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 40 percent for right leg sciatica. 

3.  Entitlement to an effective date earlier than March 23, 2003 for a total rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  The appeal also comes before the Board from a July 2003 decision that granted service connection and a 40 percent rating for right leg sciatica and a total rating based on individual unemployability, effective March 25, 2003.  

The procedural history of the appeal is as follows.  In September 1999, the Board remanded the matter of a rating in excess of 10 percent for the lumbar spine disability to the RO for further development.  In February 2000, the RO granted an increased rating of 40 percent for lumbosacral strain, effective September 3, 1997, the date of claim for increase.  In April 2000, the RO denied a total rating based on individual unemployability (TDIU).  

In a December 2000 decision, the Board denied an increased rating greater than 40 percent for lumbosacral strain and remanded a claim for a total rating based on individual unemployability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which, in March 2001, granted an Unopposed Motion for Partial Remand filed by counsel for the Secretary, vacating the portion of the Board's decision that denied an increased evaluation for lumbosacral strain, and remanded the case for Board review and action consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  Thereafter, in January 2002, the Board remanded the increased rating claim for the lumbar spine to the RO for additional development and notice consistent with the provisions of the VCAA.

In a Supplemental Statement of the Case (SSOC) dated in July 2003, the RO granted service connection for sciatic syndrome of the right leg and awarded a 40 percent disability rating, effective March 25, 2003.  The Veteran's combined rating for his lumbosacral spine disability was 60 percent (40 percent disabled for orthopedic manifestations under 38 C.F.R. § 4.71a, Diagnostic Code 5292, and 40 percent disabled for neurological manifestations under 38 C.F.R. § 4.124a, Diagnostic Code 8520), effective March 25, 2003.  The RO also granted entitlement to TDIU, effective March 25, 2003.  The Veteran continued to express disagreement with the assigned ratings and with the effective date for TDIU.  In August 2005, the Board issued a decision denying the issues on appeal.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an order dated June 15, 2006, granted a Joint Motion for Partial Remand (Joint Motion) and vacated the Board's decision.  The Court's order directed the Board to consider whether extraschedular rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2006) was warranted; the issue of entitlement to earlier effective date for a TDIU was determined to be "inextricably intertwined" and was remanded with the increased rating claims.

In October 2006, March 2007, April 2008, and September 2009, the Board remanded the appeal for actions in compliance with the Court's order and for additional development.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine with radiculopathy is manifested by limitation of flexion of 10 to 40 degrees with pain on motion but with no additional loss of function on repetition.  Pain radiates to the lower extremities.  The Veteran is unable to lift heavy objects, sit, stand, or walk extended distances and uses a cane, back brace, oral medication, and spinal injections for relief.  

2.  The Veteran's right leg sciatica is manifested by loss of sensation, ankle, and right foot reflexes.  There is no muscle atrophy or weakness.  The Veteran is able to walk short distances and operate an automobile. 

3. Prior to March 23, 2003, the Veteran had the following service connected disability: degenerative disc disease of the lumbar spine, rated as 40 percent disabling. 

4.  Prior to March 23, 2003, the Veteran was not precluded from sedentary or light forms of substantially gainful employment because of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  

2.  The criteria for an initial or staged rating in excess of 40 percent for right leg sciatica have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2010).  

3.  The criteria for an effective date earlier than March 23, 2003 for a total rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Here, the Veteran is challenging the initial evaluation assigned to right leg sciatica and following the grant of service connection and the effective date assigned for TDIU.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection and a TDIU were granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the claim for an increased rating for the lumbar spine disability, the claim was submitted prior to the enactment of the notice requirements in November 2000.   Subsequently the Court determined that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate an increased rating claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

Here, adequate notice was provided in July 2002.  This notice also provided the criteria for the assignment of a TDIU and explained that evidence was needed to show the impact of the Veteran's service-connected disabilities on his occupation.  Additional notices were provided by the RO or Appeals Management Center in July 2004, January 2007, March 2008, and September 2009.  Although the notices were not provided prior to the initial decision on the increased rating claim, the Board concludes that the Veteran was advised of the relevant information with an opportunity to respond prior to readjudication of the claim in several supplemental statements of the case.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force training technician.  He contends that his degenerative disc disease of the lumbar spine and right leg sciatica are more severe than are contemplated by the initial and staged ratings and that the disabilities precluded all forms of substantially gainful employment prior to March 23, 2003.  
Lumbar Spine and Right Leg Sciatica

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.   38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  The RO has notified the Veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Higher ratings are warranted for unfavorable ankylosis.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is rated 20 percent with incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past year; 40 percent with incapacitating episodes having a total duration of at least four weeks but less than six weeks in the past year; and 60 percent with incapacitating episodes having a total duration of at least six weeks in the past year.  Id. 

The Veteran's right leg sciatica is currently rated under Diagnostic Code 8520 which contemplates paralysis of the sciatic nerve involving muscle activity below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Diagnostic Code, a 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy.  Id.  Potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 124a. Diagnostic Codes 8521-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  As the relevant lay and medical evidence indicate the involvement of several nerve branches affecting the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses the clinically observed loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Referral for an extraschedular rating is warranted if there is an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent hospitalization such that the application of the regular rating standards is impractical.  38 C.F.R. § 3.321(b)(1).  

Service medical records showed that the Veteran was treated on a number of occasions for chronic low back pain but was asymptomatic at the time of a discharge physical examination.  In May 1977, the RO granted service connection for lumbosacral strain and assigned a 10 rating under Diagnostic Code 5295. 

The RO received the Veteran's claim for an increased rating for the low back disability in September 1997.

The Veteran underwent private chiropractic therapy from 1994 to 1997 for intermittent low back pain exacerbated by lifting.  Few objective findings were recorded by the chiropractor.

In September 1997, a VA physician noted that the veteran was a furniture salesman but had not worked since December 1996 because of low back symptoms. The Veteran reported daily low back pain but denied any radiating pain to the extremities.  He reported some relief from chiropractic therapy and medication but no relief from injections.  On examination, the physician noted a range of motion of 30 degrees flexion, 10 degrees extension, and 10 degrees bidirectional lateral flexion with pain on all motion.  There was tenderness to palpation of the lumbar spine over all lumbar paravertebral muscles to include the sacroiliac joints but no loss of muscle strength, atrophy, or radiating pain.  The patella and Achilles reflexes were symmetrically reactive.  The Veteran performed straight leg raises to 85 degrees in the seated position and to 40 degrees in the supine position with symptoms in the low back.  The diagnoses were symptomatic arthrofibrosis and degenerative joint disease of the lumbar spine.  The examiner commented that the Veteran had functional weakness, fatigability, lack of endurance, and incoordinate motion with flare-ups that caused unspecified but further decreased motion.  A computed tomography (CT) scan of the lumbar spine obtained in October 1997 showed degenerative joint disease of the lumbar spine at L2, L3, L4, and L5 areas of the spine.  There was bilateral facet arthropathy from L2 to S1, a small bulging disk at L3-L4, and a huge bulging disc at L4-L5.  There was no central stenosis or lateral stenosis or disc herniation.

In June 1998, a private physical therapist noted treatment of back pain, moderate muscle spasm, and decreased lumbar lordosis.  The therapist noted that the Veteran walked with an unremarkable gait and was able to flex to the level of the patella, with zero degrees of extension, five and zero degrees left and right lateral flexion, and 20 degrees bidirectional rotation.

In November 1998, a VA neurologist noted the Veteran's report of severe low back pain, especially in the mornings, which radiated to the right leg after extended standing, bending, or lifting.  On examination, there was no lower leg muscle atrophy or weakness and normal bilateral knee and ankle reflexes.  In July 1999 a primary care physician noted the Veteran's report of increased back pain on the right side radiating down to the right thigh and leg.  The veteran was able to perform two low back exercises but reported that injections provided no relief.  Trunk bending was 75 percent of normal with pain.  Lower extremity strength was good, and sensation was intact.   Straight leg raising was to 90 degrees in the sitting position.  The examiner noted that the Veteran had been employed as a furniture distributor, a job that involved lifting heavy furniture.  In October 1999, the Veteran reported that a transcutaneous electric nerve stimulation (TENS) unit alleviated some low back pain and that he was able to assist his spouse with household chores.   Trunk mobility was 75 percent of normal, and straight leg raises were to 90 degrees in the sitting position.  There was no sciatic nerve tension.  There was good strength of the bilateral lower extremities.  The Veteran's gait was nonantalgic.  

In December 1999, a VA physician noted a review of the claims file and summarized the history of the injury in service and subsequent symptoms and treatment.  The Veteran reported that he was unable to sit for more an hour before feeling pain which was aggravated by prolonged standing, bending, stooping, and lifting.  Mopping the floor and running a vacuum cleaner were uncomfortable.  The Veteran reported that he had been employed as an auctioneer, that the prolonged standing and lifting of objects aggravated his back, that he resigned from that position in 1997, and that he had not been employed since that time.  The Veteran's current treatment plan consisted of a back support brace, a TENS unit, and oral medication.  On examination, the veteran stood erect, and his gait was well coordinated.   Range of motion was 40 degrees flexion, 20 degrees extension, and 20 and 15 degrees right and left lateral flexion with pain at the limits of motion.  The physician did not measure rotation.  Straight leg raising on the right was to 60 degrees on the left to 55 degrees with pain at the limit of motion.   There was no motor weakness or sensory deficit in the lower extremities.  The physician diagnosed degenerative joint and disc disease with multiple levels of lumbosacral spine and chronic lumbosacral strain.  The physician noted that the Veteran's back disability was responsible for significant restriction in motion, strength, endurance, and speed of activity due to pain but was not responsible for incoordination.  The examiner noted that the Veteran's complaints of pain were supported by the CT scan findings and his behavior during the examination.  As to employability, the examiner stated that the veteran's ability to work was limited by his back disability and that he would be limited to sedentary to light duty type of work with no bending or lifting and no prolonged sitting, walking or standing.

In February 2000, the Veteran's former employer noted that he had been an assistant floor manager in furniture sales from May 1994 to September 1996.  The employer reported that the Veteran had missed 30 to 45 work days in the previous two years because of back pain and needed another employee to perform lifting duties. 

In February 2000, the RO granted an increased rating of 40 percent for low back strain and sprain, effective in September 1997, the date of claim for increase.  In April 2000, the RO denied a TDIU on the basis of failure to meet statutory requirements.  

VA outpatient treatment records dated February 2000 to January 2001 reflect treatment for a variety of disorders, including low back pain.   In a February 2000 claim for TDIU, the Veteran wrote that he last worked fulltime in September 1997 as a furniture salesman.

In January 2001 the Veteran underwent a VA Social and Industrial Survey.  The Veteran reported that he worked in the furniture business until January 1997 when the business closed.  He then worked for another furniture company as a manager, a job that required that he had to help load furniture.  He noted that he could no longer continue such duties as of November 1997.  The Veteran also reported that he underwent three-way coronary bypass graft surgery in March 1998 followed by a sternotomy necessary because of infection.  The Veteran reported that he could accomplish daily activities in the home with some assistance from his spouse for donning socks and shoes.  He reported that he was able to use a home computer for several hours with standing breaks and walk up to one-half mile.  He was not able to go on long automobile or shopping trips.  He continued to use a TENS device and a back brace and perform some but not all back exercises but declined any surgical intervention. 

In November 2002, Social Security Administration awarded disability benefits, effective the date of his claim in July 1998 for combined heart disease with sternum resection and chronic back pain secondary to degenerative disc disease.  The SSA administrative law judge referred to medical reports that have been obtained and associated with the claims file.  A physician in May 1998 noted that the Veteran was unable to perform full time work for a period of six-twelve months because of heart disease and hypertension.  In July 1998 the physician completed a cardiac residual functional capacity assessment.  The physician addressed only cardiovascular, sternum, and emotional symptoms.  The physician noted that the Veteran was limited to walking one block and sitting, standing, and walking for less than two hours.  The physician noted that the Veteran was limited to working for any length of time but also noted that the Veteran could work if allowed to shift positions and take breaks every two hours for 45 minutes to one hour.  The ALJ incorrectly cited the April 2000 RO decision  regarding the Veteran's inability to work for a full day because of low back pain.  The RO's February 2000 decision awarding a 40 percent rating was based in great part on the results of the December 1999 examination discussed above.   

In a March 2003 VA general medical examination, the Veteran reported severe back pain, which radiated to his right hip and his right leg.  Physical examination of the Veteran showed that his posture and gait were within normal limits except he had a slow gait and limped on his right leg due to back pain.  No tenderness of any particular joint was noted.  Deep tendon reflexes were 2+ bilaterally.  Sensory examination was within normal limits bilaterally and plexuses were down going bilaterally.  Straight leg raising test was positive bilaterally.   The examining physician diagnosed chronic back pain with possible radiculopathy.  The examiner noted that the Veteran's back pain limited his day to day activities, disturbed his sleep, and prevented him from sitting or standing for long periods of time.

One week later, on March 25, 2003 the Veteran underwent a VA orthopedic examination.  The Veteran reported muscle spasms and pain in the morning which reached a level of 10/10 unless he took medication.  He also reported the use of a back brace, TENS unit, and cane.  On examination, range of motion of the lumbosacral spine was 10 degrees flexion, 10 degrees extension, 5 and 10 degrees right and left lateral flexion with pain on all motions.  He did not reverse his lumbar lordosis on forward flexion.  There was moderate tenderness in the lumbosacral area and increased tenderness in the right gluteal area.  Patellar reflexes were absent on both sides.  Achilles reflexes were trace right and left.  There was a giving away type of weakness of the dorsiflexors of all toes, both feet and of the plantar flexors of all toes of the right foot.  Muscle strength was otherwise intact.  There was decreased sensation to touch to a slight degree in a stocking distribution over the right foot from the toes to the ankle, and along the lateral aspect of the right leg.  The physician diagnosed degenerative joint and disc disease at multiple levels of the lumbosacral spine, with right sciatica syndrome.  The examiner opined that under the present circumstances, the Veteran would not be able to obtain or maintain any gainful employment.

The same day in March 2003, the Veteran also underwent a VA neurology examination.  The Veteran reported that the number of exacerbations of sciatica had increased over the years.  Upon examination, he was able to get out of a chair without using his arms and walk on his toes and heels but with pain.  He could not squat or rise.  Truncal range of motion was less than 20 degrees in all spheres due to pain.  He had normal motor strength in both feet but sensation was absent in the feet to the mid leg.  He also had absent ankle reflexes.  Deep tendon reflexes at the knees were 2+.  Plantar responses were flexion on the left and neutral on the right.  He had evidence of disc disease on prior imaging studies.  He exceeded the weight and girth limitation for current imaging whether by CT scan or magnetic resonance imaging (MRI) testing.  The examiner noted that the Veteran's history was consistent with L4-L5 and L5-S1 radiculopathy.  The examiner also noted that the Veteran was unable to perform any gainful employment due to pain.  

In July 2003, the RO continued to deny a rating in excess of 40 percent for the lumbar spine but granted an additional 40 percent rating for right leg sciatica under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  The RO also granted TDIU.  Both rating increases were effective March 23, 2003, the day of the VA orthopedic and neurologic examinations.  In September 2003, the Veteran expressed timely disagreement with the effective date assigned for the TDIU.  VA outpatient treatment notes dated July 2003 to September 2004 reflected continuing symptoms of lumbar radiculopathy and right leg parathesisas.  

In August 2005, the Board denied a rating in excess of 40 percent each for the lumbar spine and right leg sciatica and for an earlier effective date for TDIU.  The Court vacated and remanded the decision in June 2006 for the Board to consider whether a referral to the Director, Compensation and Pension Service (Director), for extraschedular consideration was warranted.  In October 2006, the Board remanded the claims with instructions to the RO refer the claims for extraschedular consideration. 

In July 2007, the Director summarized medical records in 1997 and 1998 regarding the Veteran's heart disease, surgery, and residual functional capacity including the July 1998 cardiac report discussed above.  The Director concluded that the evidence did not establish that the Veteran was unemployable because of a service-connected disability and denied an extraschedular TDIU without further rationale.  In March 2009, the Director reviewed the procedural and medical history and concluded that the manifestations of the lumbar spine disability prior to March 23, 2003 were adequately contemplated by the assigned schedular ratings and that a total rating was assigned, effective March 23, 2003 that contemplated the level of disability associated with the lumbar spine and right leg sciatica.   The RO and the Board later confirmed that the total rating was permanent.  

VA outpatient treatment records through December 2010 showed ongoing follow-up for low back pain and sciatica.  The Veteran performed some physical therapy and received spinal injections as well as prescribed oral medication for pain.  The Veteran continued to use a back brace, TENS device, and a cane but declined any surgical intervention.  The Veteran was able to travel from his residence in Dover, Delaware to the Wilmington, Delaware VA Medical Center for routine treatment.  In July 2007, the Veteran reported flare-up episodes of pain at a level of 15 on a scale of one to ten.  However, the same month, a VA physician noted that strength, reflexes, and gait were normal.  Range of motion of the spine was limited but a neurologic examination of the lower extremities was normal.  The Veteran denied any bowel or bladder dysfunction.  A magnetic resonance image obtained in September 2007 showed deficits at multiple levels with tricompartment stenosis, foraminal narrowing and impingement and mild edema at certain individual levels.  In October 2007, the Veteran reported that physical therapy exercises were providing some relief.   In December 2007 a clinician noted a slow and antalgic gait but normal lower extremity muscle tone, bulk, and strength with no loss of reflexes at the ankles or toes.  In January 2008, a rheumatology clinic examiner noted the Veteran's report of walking three to five days per week for 1.25 miles once or twice daily.  The Veteran underwent bariatric surgery and had lost significant weight.  

In January 2009, a VA physician noted the Veteran's report of an inability to walk more than 50 feet with a cane and back brace.  The Veteran reported that he was not bedridden.  Range of motion was 30 degrees flexion, 10 degrees extension, and 15 degrees bidirectional lateral flexion and rotation.  The combined range of motion was 100 degrees.  There were spinal tenderness and muscle spasms.  There was no additional loss of function due to pain, fatigue, incoordination, or weakness on repetition.  The Veteran had weakness in the right leg muscles, absent right ankle reflexes, and diminished sensation in the lower leg.  The physician diagnosed severe arthritis of the lumbar spine and severe sciatic neuropathy.  

In 2009 and 2010, the Veteran continued to receive outpatient treatment and reported increasing levels of pain.  The Veteran continued to receive injections, prescription pain medication, and participate in physical therapy.  He did not undergo surgery or report bowel or bladder dysfunction.  The Veteran was also treated for left knee symptoms and underwent an arthroscopic procedure on the knee in March 2010.  In April 2010, a clinician noted that the Veteran reported that his activity level was normal.  He was able to attend 35 different yard sales in one day with few episodes of knee pain.  The clinician noted that the Veteran walked with a normal gait.  In May 2010, the Veteran reported that he had very busy days with yard sales over a weekend and then restarted a walking program on the following Monday.  He stopped taking analgesic medication.  In July 2010, a clinician noted that the Veteran did not take prescription pain medication when he knew he was going to operate a vehicle.  However, he continued to receive periodic spinal injections.  

In November 2010, a VA physician noted a review of the claims file and the history of chronic low back pain with radiculopathy.  The physician noted a normal posture and gait.  Lower leg sensation and reflexes at the knees and ankles were normal.  The physician concluded that the intermittent right leg pain was due to l5-S1 nerve root irritation.  The Veteran was not ordered a period of bed rest over the previous year.  The Veteran reported that he could walk one-quarter mile with a cane and stand for 10 minutes.  He was independent in the activities of daily living and driving an automobile.   In a March 2011 report by the same physician, some observations were changed for no explained reason.  The physician noted that the Veteran could not tandem walk or walk on heels or toes.  However, there was no unusual shoe wear pattern.  Muscle tone and strength was normal, but there were some abnormal ankle reflexes.  The Veteran's walking, standing, and driving capabilities were not changed.   

As a preliminary matter, the Board concludes that the Veteran is competent to report on his observed symptoms such as pain including radiating pain and mobility limitations.  The Veteran's reports are generally credible because they are consistent with clinicians' observations, diagnoses, and the results of imaging studies.  However, the Board places somewhat less probative weight on the severity of pain which he reported as severe in 1997 and continuously increasing throughout the period of this appeal.  The imaging studies did not show increasingly severe indications.  The Veteran never reached a level requiring surgical intervention.  The Board also places somewhat less probative weight on his descriptions of mobility limitations and his functional capacity which improved with physical therapy, not considering the effects of heart disease or left knee disorders.  Most notably, the Veteran reported in 2010 that he could visit 35 yard sale sites in one day, was very busy at multiple sites over a weekend, and could engage in a walking program of over a mile twice per day.    

The Board concludes that a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted at any time during the period covered by this appeal under either the old or new regulations.  In the case of an increased rating claim for a disability that is service-connected, the earliest date for an increase in compensation can be when it is factually determined that an increase in disability had occurred if a claim is submitted within one year from that date.  38 U.S.C.A. § 5110 (2); 38 C.F.R. § 38 C.F.R. § 3.400 (o) (2).  In this case, the Veteran's claim for an increase was received in September 1997.  However, the only records obtained for the year prior to that date were records of private chiropractic care for neck, shoulder, and low back pain that contained little substantive clinical information.  The file contains statements from the Veteran and his employer that he retired from furniture sales in late 1996 because of lifting difficulties.  A September 1997 VA examination did show an increase in the level of disability but there is insufficient lay or medical evidence to demonstrate that level prior to this examination.  

Starting in September 1997, a 40 percent rating was warranted under Diagnostic Codes 9292, 9293, or 9295.   Ranges of motion that were measured showed severe limitations with tenderness but with no muscle atrophy, loss of strength, or radiating pain.  A computed tomography study in October 1997 confirmed the presence of degenerative disc disease.  The 40 percent rating was the highest schedular rating under Diagnostic Codes 5292 and 5295.  A higher schedular rating of 60 percent under Diagnostic code 5293 was not warranted at that time because there were no observed persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings.  The Veteran did have difficulty lifting furniture but there were no reports or observations of mobility limitations.   The Board considered whether a 60 percent rating was warranted starting in November 1998 when a VA neurologist first noted the Veteran's reports of radiating pain to the right leg.  Although this indicates the presence of radiculopathy, there were no symptoms such as loss of muscle function, reflexes, sensation, or other symptoms of neuropathy.  

An extraschedular rating or an additional rating for increased functional loss on repetition was not warranted prior to March 2003 because the Veteran was not hospitalized and had no requirement for surgical intervention.  Although his cardiovascular physician noted in May 1998 that the Veteran was unable to work for at least one year after coronary bypass surgery and a sternum resection, the physician did not mention any limitations imposed by spinal disease.  One year later in December 1999, a VA physician noted that the Veteran was capable of sedentary to light work with no prolonged standing, walking, or sitting.  In January 2001, an examiner noted that the Veteran could perform all daily activities except donning socks and could work at his home computer for several hours.  The Veteran has never reported that he was unable to operate an automobile.  The Social Security Administration granted disability benefits because the Veteran was unable to work because of both non-service connected heart disease and service connection lumbar spine disease.  The Board concludes that the weight of credible evidence is that the rating criteria adequately contemplated the Veteran's limited spinal motion, pain, and inability to lift heavy furniture but that he was able to perform sedentary or light work.  

An additional rating for right leg sciatica was not warranted prior to March 2003.  Radiculopathy is a disease of the nerve roots.  Neuropathy is a functional disturbance or pathological change in the peripheral nervous system.  Dorland's Illustrated Medical Dictionary, 1132, 1404 (28th Ed. 1994).  Even though there were reports by the Veteran of radiating pain associated with the diseased discs, there was no observed lower leg parathesias, loss of sensation, loss of reflexes or degraded muscle function or tone as a result of neuropathy prior to a VA examination in March 2003.  New regulations also provide that radiating pain is a symptom associated with the spinal defects and not necessarily representative of inflammation or pathological changes in the peripheral nervous system.  

The Board concludes that a schedular rating in excess of 40 percent under the new regulations is not warranted at any time during the period covered by this appeal.  There were no reports by the Veteran or notes by clinicians of any incapacitating episodes requiring bed rest or treatment ordered by a physician.  Therefore the new regulations for intervertebral disc syndrome do not apply.  The 40 percent rating is the highest schedular rating absent unfavorable ankylosis.  Ranges of flexion of the lumbar spine varied from 10 to 40 degrees but there is no evidence of ankylosis of the lumbar spine.  Few examiners performed repetitive functional testing, but the examiner in 2009 noted no additional loss of function due to pain or fatigue on repetition.  An extraschedular rating specifically for degenerative disease of the lumbar spine starting in March 2003 is not warranted for the same reasons as noted above for the period prior to March 2003 except that the combined effects of the lumbar spine disease and right leg sciatica has been found to preclude all forms of substantially gainful employment and is contemplated in the TDIU.  

The Board further concludes that a rating in excess of 40 percent for right leg sciatica is not warranted at any time during the period covered by this appeal.  As noted above, the rating was not warranted prior to March 23, 2003 because there were no lay or medical reports, observations, or diagnoses of lower leg neuropathy prior to a VA neurological examination on this date when the examining physician noted a loss of sensation and reflex deficits in the ankles and right foot.  The RO assigned a 40 percent rating for moderately severe incomplete paralysis.  Despite the absence of ankle reflexes and loss of sensation, the Veteran is able to walk for short distances with a cane and operate an automobile which demonstrates greater than a moderately severe level of paralysis.  Moreover, the Veteran has never experienced a significant loss of muscle tone or strength as would be expected from deenervation.  Therefore, a higher rating under Diagnostic Code 8520 for severe incomplete paralysis with marked muscle atrophy or for complete paralysis is not warranted.  Additional ratings for other neurological deficits are not warranted because there is no lay or medical evidence of other deficits such as bowel or bladder dysfunction.  As the 40 percent rating adequately contemplates the level of disability associated with right leg sciatica, an extraschedular rating is not warranted.  Further, starting in March 2003, a TDIU contemplates the combined impact of the lumbar spine and sciatica on the Veteran's capacity for employment.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for a Total Rating Based on Individual Unemployability 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet.App. 447 (2009).  

As discussed above, in the case of an increased rating claim for a disability that is service-connected, the earliest date for an increase in compensation including a TDUI can be when it is factually determined that an increase in disability had occurred if a claim is submitted within one year from that date.  38 U.S.C.A. § 5110 (2); 38 C.F.R. § 38 C.F.R. § 3.400 (o) (2).  

The Veteran has the following service connected disabilities prior to March 23, 2003:  degenerative disc disease of the lumbar spine, rated as 40 percent disabling. 

The Board refers to the lay and medical evidence discussed above.  Prior to March 23, 2003, the Veteran did not meet the statutory requirements for a TDIU.  The Veteran and his employer reported that he ceased work as a furniture sales manager in 1996 because of difficulty lifting related to his service connected spinal disability.  The Veteran later reported that he worked until November 1997.  However, he remained able to ambulate for short distances and could sit and stand for short periods of time if able to change positions and take breaks.  In December 1999, a VA physician concluded that the Veteran could perform sedentary or light work.  In January 2001, an examiner noted that he could operate a computer for several hours, walk up to one-half mile, and operate an automobile on short trips.  The medical opinion offered in May and July 1998 represented limitations imposed only by the Veteran's post-surgical recovery from non-service-connected coronary bypass graft surgery and a sternotomy.  The Social Security Administration determination of disability was based on the impairment imposed by both service and non-service-connected disabilities.  Even after a grant of TDIU in March 2003 with no subsequent surgical intervention or substantial changes in pathology, the Veteran remains able to attend a large number of yard sales over one or two days, operate an automobile for short distances, and travel longer distances for medical treatment.  The Board acknowledges that the Veteran was not able to pursue his former occupation as a furniture salesperson after 1996 and was not able to work for over a year while recovering from heart surgery.  However, the weight of lay and medical evidence is that the Veteran was not precluded from sedentary or light work prior to March 2003 solely as a result of service-connected disabilities.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 

A rating in excess of 40 percent for right leg sciatica is denied. 



An effective date earlier than March 23, 2003 for a total rating based on individual unemployability is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


